Citation Nr: 1222357	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for a bladder mass and kidney cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to February 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the October 2007 rating decision, the RO denied service connection for COPD, a liver disability, skin cancer, and tinnitus.  The appellant perfected an appeal of the RO's determination via his submission of a VA Form 9 in June 2008.  In the April 2008 rating decision, the RO denied service connection for a bladder and kidney disability.  The appellant perfected an appeal via his submission of a March 2009 statement which the RO accepted in lieu of a VA Form 9.  

Before the appeal was certified to the Board, in a June 2009 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective August 17, 2007.  The grant of service connection for tinnitus constitutes a full award of the benefits sought on appeal with respect to that issue.  The record before the Board contains no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The Board notes that in an April 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective January 23, 2009.  The appellant initiated an appeal with the initial rating assigned and in October 2009, the RO issued a Statement of the Case addressing that issue.  The record before the Board, however, contains no indication that the appellant thereafter perfected an appeal or that VA waived the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Thus, the issue of entitlement to an initial compensable rating for bilateral hearing loss is not before the Board.  

A review of the appellant's Virtual VA folder indicates that in addition to the issues now on appeal, the appellant has pursued multiple additional claims at the RO.  In May and July 2010 rating decisions, the RO denied an increased rating for the appellant's service-connected low back disability.  In a May 2010 rating decision, the RO denied service connection for bilateral hip and leg pain.  In a June 2010 rating decision, the RO denied service connection for neck pain and a total rating based on individual unemployability due to service-connected disability.  The record currently available to the Board contains no indication that the appellant has initiated an appeal with respect to any of these issues.  Thus, they are not currently before the Board.  


FINDINGS OF FACT

1.  COPD was not present during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current COPD is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.

2.  A liver disability was not present during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current liver disability, including fatty liver, is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.

3.  Skin cancer was not present during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current skin cancer, including basal cell carcinoma and malignant melanoma, is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.

4.  A bladder and kidney disability was not present during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current bladder and kidney disability, including a bladder mass and kidney cysts, are causally related to his active service or any incident therein, including gonorrhea.


CONCLUSIONS OF LAWS

1.  COPD was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A liver disability was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Skin cancer was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A bladder mass and kidney cysts were not incurred in active service, nor may such disabilities be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September 2007 and December 2007 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded a VA medical examination in connection with his claim of service connection for a bladder and kidney disability.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also addressed the appellant's theory of entitlement and provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to that issue.  38 C.F.R. § 3.159(c)(4) (2011).

The Board further finds that an examination is not necessary with respect to the appellant's claims of service connection for COPD, a liver disability, and skin cancer.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, the evidence shows that the appellant's claimed disabilities were not present during his active service or within the first post-service year.  He does not contend otherwise.  Additionally, the record contains no indication that the appellant's claimed disabilities are causally related to his active service or any incident therein, including evidence of continuity of symptomatology.  Given these facts, the Board finds that an examination is not necessary with respect to these claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant served on active duty from May 1968 to February 1970.  During that period, he was stationed in Vietnam from January 1969 to January 1970.  

The appellant's service treatment records are negative for complaints or findings of COPD, a liver disability, kidney or bladder disabilities, or skin cancer.  

In-service treatment records show that in May 1969, the appellant sought treatment for penile discharge.  Laboratory testing identified gram negative intracellular diplococci (gonorrhea) and the appellant was treated with tetracycline.  

At his February 1970 military separation medical examination, the appellant's lungs, genitourinary system, and skin were examined and determined to be normal.  In addition, laboratory testing conducted in connection with the separation examination, including urinalysis and serology, was negative.  A chest X-ray was also negative.  

On a report of medical history completed in connection with his February 1970 military separation medical examination, the appellant reported a history of treatment for venereal disease.  He denied having or ever having had skin diseases, asthma, shortness of breath, pain or pressure in his chest, a chronic cough, liver trouble, frequent or painful urination, kidney stones or blood in the urine, jaundice, or tumors, growths, cysts, or cancer.  

In August 2007, the appellant submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including COPD, a liver disability, and skin cancer, all of which he theorized were causally related to exposure to Agent Orange in Vietnam.  On his application, he indicated that his liver disability and skin cancer had been present since 1981, and that his COPD had been present since June 2007.  

In November 2007, the appellant amended his claim to include bladder and kidney disabilities.  He indicated that he had a been diagnosed as having a soft tissue mass on his bladder as well as cysts on both kidneys.  He indicated that it was his belief that his condition was casually related to his in-service venereal disease.  

In support of his claims, the appellant submitted VA clinical records showing that in December 1981, he had participated in a VA Agent Orange Registry examination.  At that time, he described himself as being in good general health.  He reported a history of bladder repair in 1978 and acknowledged smoking cigarettes.  On examination, the appellant's lungs were clear and a chest X-ray was negative.  His liver was not tender or enlarged.  The impression was normal physical examination.  Subsequent laboratory work included a liver test which showed mild abnormalities.  The examiner recommended a repeat test.  He also indicated that the appellant should be asked about his alcohol ingestion.  A follow-up appointment was scheduled but the appellant failed to appear.  

More recent VA clinical records show that in June 2007, the appellant sought to establish care with VA.  In pertinent part, he reported a 10-year history of gross hematuria for which he had not previously sought medical care.  He indicated that he had undergone surgery for a bladder outlet obstruction in the late 1970's.  He acknowledged a history of heavy alcohol use, but indicated that he had quit alcohol 11 years prior.  He also reported a 60- to 75-pack year smoking history but indicated that he had quit tobacco 8 years prior.  The appellant's complaints also included skin lesions with a history of healing and ulceration.  

In June 2007, the appellant underwent CT scan of the abdomen and pelvis in connection with his reports of episodes of gross hematuria.  The study showed mild diffuse COPD changes in the lung bases.  The liver exhibited mild to moderate fatty infiltration.  The kidneys both contained small cysts.  The urinary bladder exhibited an intraluminal soft tissue mass in the left ureteral orifice.  Malignancy was suspected.  The impression was intraluminal bladder mass suspicious for malignancy, small bilateral renal cysts, and fatty liver.  

In July 2007, the appellant underwent biopsies of skin lesions on his forehead and chest.  Pathological testing showed basal cell carcinoma of the forehead lesion and malignant melanoma of the chest lesion.  Subsequent VA clinical records show continued treatment. 

In support of his claim, the appellant submitted a June 2008 letter from a private urologist who indicated that although he had retired and no longer had the appellant's medical records, he recalled that in approximately 1978 or 1979, he had performed surgery on the appellant to correct a urethral stricture that had been causing obstruction.  He recalled that the surgery produced good results.  He indicated that he had seen the appellant a few times post-operatively then lost him to follow-up.  

The appellant was afforded a VA genitourinary examination in November 2009 at which he reported a history of gonorrhea in service for which he was treated with antibiotics.  He indicated that in 1978, he underwent a surgical procedure to relieve a urethral stricture.  The appellant also reported a 20-year history of hematuria for which he did not seek medical treatment until 2007.  He indicated that at that time, a CT scan had revealed a mass.  The examiner noted that the appellant had declined a biopsy of the mass although he understood the potential severity of the situation.   After examining the appellant and reviewing the pertinent evidence of record, the examiner concluded that the appellant's current bladder mass and kidney cysts were not caused by or the result of his active service, including his in-service episode of gonorrhea.  The examiner acknowledged that the appellant had been diagnosed as having gonorrhea in service which was treated in service and then developed into a urethral stricture.  He explained, however, that the appellant now had a bladder mass, most likely cancerous, and kidney cysts and that neither condition had any medical relationship to his previously diagnosed gonorrhea.  He explained that although gonorrhea was known to cause urethral strictures, it did not cause bladder cancer, bladder masses, or kidney cysts.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including cirrhosis of the liver, cardiovascular-renal disease and malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

The enumerated diseases which are deemed to be associated with herbicide exposure:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

COPD, a liver disability and skin cancer

The appellant seeks service connection for COPD, a liver disability and skin cancer.  He contends that these disabilities are a direct result of his exposure to Agent Orange in Vietnam.  After carefully considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.

As a preliminary matter, the Board finds that the record on appeal establishes that COPD, a liver disability, and skin cancer were not present during the appellant's active duty or for many years thereafter.  As set forth in detail above, the appellant's service treatment records are silent for mention of any of these conditions.  Additionally, at the appellant's February 1970 military separation medical examination, his lungs, genitourinary system, and skin were examined and determined to be normal.  Laboratory testing and a chest X-ray were also negative for any abnormalities.  Moreover, on a report of medical history, the appellant denied having or ever having had liver trouble or skin diseases, including cancer.  He also denied having or ever having had lung symptoms, including shortness of breath, a chronic cough, or chest pain and pressure.  

The post-service record on appeal is similarly negative for complaints or findings of COPD, a liver disability, or skin cancer for many years after the appellant's separation from active service.  The first post-service evidence of a liver disorder is in 1981, approximately 11 years after service separation, when laboratory testing for liver function was interpreted as being mildly abnormal.  The record shows that in 2007, the appellant has now been diagnosed as having a fatty liver.  With respect to COPD and skin cancer, the first notation of either disability is in 2007, approximately thirty-seven years after service separation, when a CT scan showed mild diffuse COPD changes in the lung bases and skin biopsies showed basal cell carcinoma and malignant melanoma.  

Based on the foregoing, the Board finds that the most probative evidence establishes that COPD, a liver disability, and skin cancer were not present during the appellant's active duty or for many years thereafter.  Indeed, the appellant has never contended otherwise.  Rather, he contends that his disabilities are causally related to his exposure to Agent Orange in Vietnam.

The Board has carefully considered the appellant's contentions, but finds that the record contains no probative evidence that the appellant's current COPD, fatty liver, basal cell carcinoma or malignant melanoma are causally related to his active service or any incident therein, including exposure to Agent Orange.  

Although the appellant served in Vietnam and is therefore legally presumed to have been exposed to Agent Orange, none of his diagnosed disabilities, including COPD, fatty liver, basal cell carcinoma or malignant melanoma, is among the presumptive diseases associated with Agent Orange exposure.  As set forth above, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  The Board also notes that the additional clinical evidence received is similarly silent for any indication that the appellant's current COPD, fatty liver, basal cell carcinoma, or malignant melanoma is otherwise causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  

Here, the Board notes that it has carefully considered the appellant's lay statements to the effect that his claimed disabilities are causally related to Agent Orange exposure in Vietnam, but finds that such statements alone do not provide a basis upon which to grant the claims.  Such an etiological opinion is a complex medical question beyond the ken of a layman and not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In any event, the appellant's lay theory does not outweigh the conclusions of the Secretary, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is no evidence supporting an etiological relationship between herbicide exposure and nonenumerated diseases such as COPD, fatty liver, basal cell carcinoma, or malignant melanoma.  75 Fed. Reg. 81,332 (Dec. 27, 2010).

In summary, the Board finds that the most probative evidence shows that COPD, a liver disability, including fatty liver, and skin cancer, including basal cell carcinoma and malignant melanoma, were not present during the appellant's active duty or for many years thereafter and the record contains no indication that the appellant's current COPD, liver disability, including fatty liver, and skin cancer, including basal cell carcinoma and malignant melanoma, are causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  For these reasons, the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bladder and kidney disabilities

The appellant also seeks service connection for a bladder mass and kidney cysts.  He contends that these disabilities are causally related to an in-service episode of gonorrhea for which he was treated with antibiotics.  After carefully considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board finds that the record on appeal establishes that a bladder mass and kidney cysts were not present during the appellant's active duty or for many years thereafter.  As set forth in detail above, the appellant's service treatment records are silent for mention of any of these conditions and at his February 1970 military separation medical examination, examination of the genitourinary system was normal.  Laboratory testing, including urinalysis, was also normal.  Moreover, on a report of medical history, the appellant denied having or ever having had symptoms such as frequent or painful urination, blood in the urine, and tumors, growths, cysts, or cancer.  

The post-service record on appeal is similarly negative for complaints or findings of a bladder mass or kidney cysts for many years after the appellant's separation from active service.  When the appellant underwent a surgical procedure to correct a stricture in 1978 or 1979, there was no indication of the presence of a bladder mass or kidney cysts.  Indeed, the record shows that the appellant was not diagnosed as having a bladder mass or kidney cysts until 2007, approximately twenty-seven years after his separation from active service.  He does not contend otherwise.  

Based on the foregoing, the Board finds that the most probative evidence establishes that a bladder mass and kidney cysts were not present during the appellant's active duty or for many years thereafter.  Again, the appellant has never contended otherwise.  Rather, he contends that his disabilities are causally related to his in-service episode of gonorrhea.  

Although the record confirms that the appellant was treated for gonorrhea in May 1969, the most probative evidence establishes that there is no causal relationship between his in-service gonorrhea and his current bladder mass or kidney cysts.  As set forth in more detail above, in November 2009, a VA physician examined the appellant and reviewed the record and explained that the appellant currently had a bladder mass, most likely cancerous, as well as kidney cysts but that neither condition had any medical relationship to his previously diagnosed gonorrhea.  The VA physician explained that although gonorrhea was known to cause urethral strictures, it did not cause bladder cancer, bladder masses, or kidney cysts.  

The Board assigns this medical opinion great probative weight.  This opinion was rendered by a physician who has the expertise to opine on the matter at issue in this case.  In addition, he addressed the appellant's contentions, based his opinion on a review of the relevant evidence as well as a clinical evaluation of the appellant.  He also explained the basis for his opinion.  Nieves-Rodriguez, 22 Vet. App. at 302.  

The Board further notes that there is no other probative evidence of record contradicting the examiner's opinion or otherwise indicating that the appellant's bladder mass and kidney cysts are causally related to his active service or any incident therein, including gonorrhea or exposure to Agent Orange.  In that regard, the Board also notes that a bladder mass and kidney cysts are not among the listed presumptive diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

Again, the Board carefully considered the appellant's lay statements to the effect that his bladder mass and kidney cysts are causally related to his in-service gonorrhea, but finds that such statements alone do not provide a basis upon which to grant the claim.  Such an etiological opinion is a complex medical question beyond the ken of a layman and not susceptible to lay observation.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  

In summary, the Board finds that the most probative evidence shows that a bladder mass and kidney cysts were not present during the appellant's active service or for many years thereafter and the most probative evidence establishes that his current bladder mass and kidney cancer are not causally related to his active service or any incident therein, including gonorrhea.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  






ORDER

Entitlement to service connection for COPD is denied.  

Entitlement to service connection for a liver disability is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for a bladder and kidney disability is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


